         Case 3:20-cv-07028-WHO Document 11 Filed 11/17/20 Page 1 of 5


 1   LAW OFFICE OF THOMAS R. KAYES, LLC        GIBSON, DUNN & CRUTCHER LLP
     THOMAS R. KAYES, SBN 327020               THEANE EVANGELIS, SBN 243570
 2    tom@kayes.law                              tevangelis@gibsondunn.com
     2045 W. Grand Ave., Suite B               DHANANJAY S. MANTHRIPRAGADA, SBN
 3   PMB 62448                                 254433
     Chicago, IL 60612                           dmanthripragada@gibsondunn.com
 4   Telephone: 708.722.2241                   333 South Grand Avenue
                                               Los Angeles, CA 90071-3197
 5   Attorney for Plaintiff Edmond Mesachi     Telephone: 213.229.7000
                                               Facsimile: 213.229.7520
 6
                                               Attorneys for Defendant Postmates Inc.
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10

11   EDMOND MESACHI,                           Case No. 3:20-CV-07028-WHO
12                       Plaintiff,            JOINT STIPULATED REQUEST FOR
                                               ORDER EXTENDING BRIEFING
13        v.                                   SCHEDULE AND CONTINUING HEARING
                                               ON DEFENDANT’S MOTION TO COMPEL
14   POSTMATES INC.,                           ARBITRATION AND STAY CIVIL
                                               PROCEEDINGS
15                       Defendant.
                                               Honorable William H. Orrick
16
                                               Action Filed:   October 8, 2020
17

18

19

20

21

22

23

24

25

26
27

28

        JOINT STIPULATED REQUEST FOR ORDER EXTENDING BRIEFING SCHEDULE AND CONTINUING
                                              HEARING
                                    Case No. 4:20-CV-07028-WHO
           Case 3:20-cv-07028-WHO Document 11 Filed 11/17/20 Page 2 of 5


 1                                              STIPULATION
 2          Under Civil Local Rule 6-2, plaintiff Edmond Mesachi and defendant Postmates Inc. stipulate
 3   and agree as follows:
 4          WHEREAS, Mesachi filed his Complaint against Postmates on October 8, 2020 (Dkt. 1);
 5          WHEREAS, Postmates filed its Motion to Compel Arbitration and Stay Civil Proceedings
 6   (“Motion”) on November 4, 2020 (Dkt. 9);
 7          WHEREAS, pursuant to Local Rule 7-3, Mesachi’s Opposition to the Motion is due November
 8   18, 2020, and Postmates’ Reply is due November 25, 2020;
 9          WHEREAS, the hearing on the Motion is currently scheduled for December 9, 2020;
10          WHEREAS, Mesachi’s counsel, a solo practitioner, requires a small amount of extra time to
11   prepare Mesachi’s Opposition to the Motion due to the Thanksgiving holiday, the press of other
12   business, and the fact that his wife is now in the late stages of a medically complicated pregnancy;
13          WHEREAS, Postmates has no objection to extending the briefing schedule; and,
14          WHEREAS, there have been no prior extensions of time in this case;
15          NOW THEREFORE, the parties request that the Court order that Mesachi’s Opposition be due
16   on November 30, 2020; that Postmates’ Reply be due on December 11, 2020; and that the hearing on
17   Postmates’ Motion be continued from December 9, 2020 to December 16, 2020 or such other time as
18   gives the Court the necessary time to review the papers.
19          IT IS SO STIPULATED.
20

21

22

23

24

25

26
27

28
                                                        1
         JOINT STIPULATED REQUEST FOR ORDER EXTENDING BRIEFING SCHEDULE AND CONTINUING
                                               HEARING
                                     Case No. 4:20-CV-07028-WHO
          Case 3:20-cv-07028-WHO Document 11 Filed 11/17/20 Page 3 of 5


 1   Dated: November 16, 2020                                GIBSON, DUNN & CRUTCHER LLP
 2

 3                                                 By:           /s/ Dhananjay Manthripragada
                                                                   Dhananjay Manthripragada
 4
                                                         Attorneys for Defendant Postmates Inc.
 5

 6
     Dated: November 16, 2020                      LAW OFFICE OF THOMAS R. KAYES, LLC
 7

 8
                                                   By:            /s/ Thomas Kayes
 9                                                                   Thomas Kayes
                                                             Attorney for Plaintiff Edmond Mesachi
10

11
     PURSUANT TO STIPULATION, as modified, IT IS SO ORDERED: the hearing on the
12
     motion is set for January 6, 2021 at 2 p.m.
13
     Dated: November 17, 2020
14
                                                   __________________________________________
15                                                              Hon. William H. Orrick
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         2
        JOINT STIPULATED REQUEST FOR ORDER EXTENDING BRIEFING SCHEDULE AND CONTINUING
                                              HEARING
                                    Case No. 4:20-CV-07028-WHO
           Case 3:20-cv-07028-WHO Document 11 Filed 11/17/20 Page 4 of 5


 1                                          ECF ATTESTATION
 2          I, Thomas Kayes, hereby attest that concurrence in the filing of this document has been obtained

 3   from Dhananjay Manthripragada, and that this document was served by electronic filing on November

 4   16, 2020, on all counsel of record.

 5

 6   DATED: November 16, 2020                      By:         /s/ Thomas Kayes
                                                                 Thomas Kayes
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         3
         JOINT STIPULATED REQUEST FOR ORDER EXTENDING BRIEFING SCHEDULE AND CONTINUING
                                               HEARING
                                     Case No. 4:20-CV-07028-WHO
           Case 3:20-cv-07028-WHO Document 11 Filed 11/17/20 Page 5 of 5


 1                                              DECLARATION
 2          I, Thomas Kayes, declare as follows:
 3          1.      I am over 18 years old.
 4          2.      I have personal knowledge of all facts in this declaration.
 5          3.      I am plaintiff Edmond Mesachi’s lawyer.
 6          4.      I have reviewed the facts stated in the concurrently filed stipulation.
 7          5.      I have personal knowledge of those facts.
 8          6.      Those facts are true.
 9   I declare that these facts are true under penalty of perjury under the law of the United States.
10   Date: November 16, 2020.
11

12                                                 /s/ Thomas R. Kayes
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         4
         JOINT STIPULATED REQUEST FOR ORDER EXTENDING BRIEFING SCHEDULE AND CONTINUING
                                               HEARING
                                     Case No. 4:20-CV-07028-WHO
